DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 2/2/2021 have been received and entered into the case. Claims 1, 3-10 and 17-22 have been canceled, and claims 38-39 have been added. Claims 2, 11-16 and 23-39 are pending, claims 12, 26-32 and 34-36 have been withdrawn, and claims 2, 11, 13-16, 23-25, 33, and 37-39 have been considered on the merits, insofar as they read on the elected species of trypsin. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections under pre-AIA  35 U.S.C. 102 are withdrawn in view of applicant’s amendments.
Rejections under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



Claims 2 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification as originally filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “the sample is not treated by changing salt concentration prior to adding the protease” is not described in the specification as originally filed. The instant specification discloses “at least two-fold increase or decrease in the salt concentration” (para 0035, for example), it does not disclose any change in salt concentration. Thus, the limitation is considered new matter.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2, 11, 13-16, 23-25, 33, and 37-39 are rejected under 35 U.S.C. 112(a) or 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure. (MPEP 2164.01(a)).
The above factors, regarding the present invention, are summarized as follows:
The breadth of the claims / The Nature of the invention – The breadth and nature of the claims is drawn to a method of detecting proteins in a serum or plasma sample via mass spectrometry comprising adding a protease to the sample wherein the sample is not treated by changing salt concentration prior to adding the protease, separating the digested peptides from the undigested proteins, and subjecting the digested peptides to mass spectrometry.
The state of the prior art / The predictability or lack thereof in the art – The instant specification discloses “serum or plasma sample” as “a sample from blood collected from a subject for the purpose of detecting the presence of a protein of interest, which is serum or plasma per se or a serum- or plasma-derived sample. Those skilled in the art would understand that such samples also include, for example, a sample to which an agent has been added for preservation of the sample or the like.” (para 0031) It was well-known in the art that anticoagulants are added to blood / plasma to inhibit blood and/or plasma from clotting. WHO teaches that anticoagulants (agents for preservation of the sample) 
The relative skill of those in the art – The relative skill of those in the art is high, with a typical practitioner possessing commensurate degree level, as well as several years of professional experience.
The amount of direction or guidance present – There is no direction or guidance present for adding a protease to a sample that is not treated by changing salt concentration.
The presence or absence of working examples – Applicant has not provided any competent evidence or disclosed tests for adding a protease to a sample that is not treated by changing salt concentration.
The quantity of experimentation needed – The quantity of experimentation needed is undue experimentation. Applicant has shown several examples of the invention in use that do not meet the claim limitation, and is there any description in the disclosure of how to modify the invention to add a protease to a sample that is not treated by changing salt concentration. Because of this, it would take undue experimentation to use the invention as claimed.

Response to Arguments
Applicant argues that Shi fails to disclose any sample that is not treated by reduction treatment prior to adding the protease, and that Shi fails to disclose any sample that is not treated by alkylation treatment prior to adding the protease as set forth in this claim as recited in claim amendments. However, these arguments are moot in light of the new rejections above in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651